NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0060n.06

                                        Case No. 18-5451

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                            Feb 06, 2019
UNITED STATES OF AMERICA,                           )
                                                                        DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE MIDDLE DISTRICT OF
JARRATT A. TURNER,                                  )       TENNESSEE
                                                    )
       Defendant-Appellant.                         )
                                                    )
____________________________________/               )


Before: MERRITT, GIBBONS, and NALBANDIAN, Circuit Judges.

       MERRITT, Circuit Judge.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       In this child pornography case, the thirty-six-year-old defendant was sentenced to

105 years’ imprisonment, effectively a life sentence. Defendant Jarratt Turner was indicted in July

of 2015 in a seventeen-count indictment. He was charged with sixteen counts of coercing a minor

to engage in sexually explicit conduct under 18 U.S.C. § 2251(a) and § 2251(d). Count 17 was a

transportation of child pornography charge under 18 U.S.C. § 2256(8)(A) and 18 U.S.C.

§ 2252A(a)(1) and § 2252A(b). All of these charges related to two victims in incidents occurring

in 2014 and 2015. Turner pled guilty to all charges in March 2017. There is no valid legal basis
Case No. 18-5451
United States v. Jarratt Turner

to reverse the district court’s long sentence in this child pornography case in which the defendant

produced the pornography himself by penetrating the children himself.

       In 2014, Turner offered to baby sit for parents he had met through Narcotics Anonymous.

On the occasions charged, Turner physically molested two of the children he was babysitting (a 2-

year old and a 1-year old), filmed the incidents on his smartphone, and then circulated those

materials on the Internet from locations with only publicly available Internet access like coffee

shops. The details of each count include physical molestation and penetration. Turner was caught

when an Australian police officer communicated with him online and referred the matter to U.S.

law enforcement. When officers entered Turner’s home, it was clear that some of the images and

videos had been recorded there. Turner’s various electronic devices contained 3,039 images and

57 videos of child pornography. The Presentence Report calculated Turner’s offense level under

the Guidelines at 53 but reduced it to 43. Turner is 36 years old and has led a troubled life but has

no criminal history.

       The guideline maximum range for Turner’s incarceration was 6,000 months, or 500 years.

The minimum term of imprisonment under 18 U.S.C. § 2251(e) is 15 years, and the maximum is

30 years per count (there are sixteen). The minimum term of imprisonment under 18 U.S.C.

§ 2252A(b)(1) is 5 years, and the maximum is 20 years, per count (there is one). The government

recommended a sentence of 1,440 months (120 years). The defendant’s attorney requested 30

years and did not object to the guideline calculations.

       At sentencing the defendant expressed remorse for his actions. The sentencing judge

settled on a term of 105 years. He said, “[I]f I presume that there is a 90 percent chance that you

will never get in trouble again in a case like this involving innocent children whose lives can be

ruined just the way your life was ruined by somebody else who did the same thing to you, I can’t


                                                -2-
Case No. 18-5451
United States v. Jarratt Turner

take a chance on it because one of the goals of sentencing is to protect society.” The judge also

noted, “I said 105 [years] because not in this case[,] but I have other cases where [the] prosecution

asked for artificial sentences for shock purposes in a thought that that’s going to deter

others…That’s nonsense…What’s coming to me is a concern for defenseless people out there…”

                                           II. ANALYSIS

       Turner’s guilt or culpability is not in question. On appeal, the defendant contends that his

sentence was procedurally and substantively unreasonable. His main point is that the sentencing

judge did not adequately consider the 18 U.S.C. § 3553(a) factors and that he gave unreasonable

weight to protecting the public. The standard of review for reasonableness is abuse of discretion.

United States v. Pirosko, 787 F.3d 358, 372 (6th Cir. 2015). Because the sentence was within the

guidelines range, it is presumptively reasonable. United States v. Curry, 536 F.3d 571, 573 (6th

Cir. 2008).

       As to procedural unreasonableness, the defendant claims that the court did not

meaningfully consider the trauma of his upbringing in which he suffered the same type of sexual

abuse by his own father. The District Court did indeed consider Turner’s upbringing in sentencing

him. It said so. Further, the judge considered the defendant’s remorse, his parental influence, and

victim impact. The assessment was thorough and reasoned. The defendant also complains that

the District Court improperly considered only one factor, protecting the public. Although this

factor was certainly first and foremost in the Court’s mind, the sentencing judge clearly considered

the seriousness of the offense and the defendant as a victim.

       As to substantive reasonableness, the defendant points to United States v. Aleo, 681 F.3d
290 (6th Cir. 2012), where we reversed a 60-year sentence as substantively unreasonable. Aleo is

inapposite because the Court’s sentence here was within the guidelines range. Aleo, 681 F.3d at


                                                -3-
Case No. 18-5451
United States v. Jarratt Turner

302 (“While we share the district court’s outrage at Aleo’s acts, the justifications offered by the

district court do not support the enormous variance beyond the guidelines range and the disparity

with sentences of other, similar offenders.”) (emphasis added). Furthermore, the Aleo court

discussed production of child pornography cases from outside the Sixth Circuit like the instant

matter and noted that they “serve to demonstrate the type of offenses that should be given the

harshest punishment the law can offer.” Id. at 301 n.8 (discussing production cases with sentences

of 100 and 140 years of imprisonment).

       This is a 36-year old defendant. Making a generous assumption, the defendant could live

to be 90 years old. So realistically speaking, if a Sentencing Guideline suggests a range of 40 to

50 years, then the sentencing judge has guideposts for an exercise of discretion still occurring

within the defendant’s lifetime. But when the Guideline range is up to 500 years, then the range

extends far beyond the defendant’s lifetime. In that sense, it does not matter whether he receives

a 499-year sentence or a 105-year sentence because he will die in prison long before he can ever

satisfy either sentence.

       In light of the facts and the current sentencing guidelines, we find no basis for reversing

the sentence.    The only relief that may be available is in the distant future.        18 U.S.C.

§ 3582(c)(1)(A) allows the Bureau of Prisons to make a motion for release for offenders who are

70 years of age, have served 30 years in prison and are “not a danger to any other person.”

       Accordingly, the judgment of the district court is affirmed.




                                               -4-